Contracts; changes; constructive change. — Plaintiff seeks Wunderlich Act review of a denial of its claim by the Armed Services Board of Contract Appeals (74-1 BCA pára.10375) for additional compensation for reworking of 130,000 155mm shells directed by defendant. Plaintiff claims that the specification was changed by the practice of the parties — or by acquiescence of defendant in the practice of plaintiff alone— of measuring cracks in the shells at their narrowest width; and also claims that defendant’s insistence upon or resurrection or reimposition of the contract standard was a constructive change. The Board held that both parties had used *368only the standard of the contract — that measurement of cracks take place at their widest width. On March 8, 1976 Trial Judge David Schwartz filed a recommended opinion (reported in full at 22 CCF para. 80126) upholding the decision of the Board. On October 28,1976 the court, by order, adopted the recommended decision as the basis for its judgment in this case, denied plaintiff’s motion for summary judgment, granted defendant’s cross-motion, and dismissed the petition.